Citation Nr: 9900880	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-12 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
currently rated as 70 percent disabling. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from February 1942 to November 
1944.   

This matter came before the Board of Veterans Appeals 
(Board) on an appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied an evaluation in excess of 
70 percent for service-connected anxiety neurosis.  That 
decision also denied a claim for a compensable evaluation for 
service-connected right hernia scar and denied a claim for 
entitlement to a total rating for compensation based upon 
individual unemployability.  The veteran has appealed to the 
Board for an increased rating for anxiety neurosis and for a 
total rating for compensation based upon individual 
unemployability.

The Board notes that in June 1998 the RO issued a 
supplemental statement of the case erroneously addressing an 
increased rating for "PTSD" instead of "anxiety neurosis."  
Inasmuch as the veteran is service-connected for anxiety 
neurosis under Diagnostic Code 9400, and not for PTSD 
(although a diagnosis of combat related PTSD has been 
rendered), the Board will substitute "anxiety neurosis" for 
"PTSD" as addressed in the June 1998 supplemental statement 
of the case rather than remand this to the RO for correction 
of the defective supplemental statement of the case.  The 
Board finds that no prejudice to the veteran will result in 
proceeding with adjudication of this issue at this time 
because the veteran and his representative have continued to 
argue for an increased rating for anxiety neurosis on the 
basis of psychiatric symptomatology manifested, in spite of 
the clerical error.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in denying the 
benefits sought on appeal. He maintains, in essence that he 
has profound anxiety with terrible nightmares of combat 
warranting a higher rating for anxiety neurosis.  The veteran 
also contends that these symptoms prevent him from securing 
and following substantially gainful employment.  Accordingly, 
more favorable determinations are requested.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased rating for 
service-connected anxiety neurosis.  It is also the decision 
of the Board that the preponderance of the evidence is 
against a total rating based upon individual unemployability 
due to service-connected disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran's anxiety neurosis is manifested by 
restlessness, shortness of breath, palpitations, sweats, 
exaggerated startle response, outbursts of anger upon minimal 
provocation, and attenuated attention span and concentration.  
He has also reported sleep disturbance and thoughts of 
suicide; overall, such symptoms demonstrate no more than 
severe impairment.  

3.  Virtual isolation in the community, incapacitating 
psychoneurotic symptoms, or demonstrable inability to obtain 
or retain employment, due exclusively to service-connected 
disabilities is not medically shown; nor does the medical 
evidence demonstrate total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

4.  Service connection is in effect for anxiety neurosis, 
currently evaluated as 70 percent disabling, and for right 
hernia scar, currently evaluated as noncompensable.  The 
combined evaluation is 70 percent. 

5.  The veteran has a high school education and civilian work 
experience as a grocery manager and as a building 
repair/maintenance man.  He has reported that he has been 
unemployed since 1992.

6.  The veteran's service-connected disorders do not preclude 
all forms of substantially gainful employment consistent with 
his educational background and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
anxiety neurosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.130, Diagnostic Code 
9400 (1998).

2.  The criteria for a total disability rating based upon 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.16(c) (1996); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.19, 4.130, Diagnostic Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the claims for 
an increased rating and for a total disability rating based 
upon individual unemployability due to service connected 
disability are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented claims that are not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).


I.  Background

The veteran's service records indicate that he served with D-
Day invasion forces and that after about two weeks of combat 
he was evacuated to the rear for extreme nervousness.  He was 
discharged from active military service in November 1944 and 
service connection was for a nervous condition and for a 
hernia scar was immediately established.  In a May 1976 RO 
rating decision, a 70 percent rating was assigned for anxiety 
neurosis on the basis of worsening symptoms causing lost work 
time.  A hernia scar continued to be noncompensably rated. 

In a letter dated in September 1985, the veteran's employer 
recommended that the veteran accept retirement at that time 
due to his ill health and nervous condition.  

In a June 1987 decision, the Board denied an appeal for an 
increased rating for service-connected anxiety neurosis on 
the basis that the veteran's symptoms were not severe enough 
to warrant a higher rating for anxiety neurosis.  The Board 
denied the claim for a total rating based upon individual 
unemployability due to service-connected disability because 
the evidence did not show that substantially gainful 
employment was denied due solely to the veteran's service-
connected disabilities.

In October 1993, the veteran submitted an application for 
increased compensation based on unemployability.  He 
indicated on the application that he had 4 years of high 
school but no college or other work training.  He reported 
that his last full-time job (grocery manager) ended in 1985, 
and that he had worked part-time (maintenance) from August 
1989 to December 1991.  He reported that he resigned from 
full-time work because of his nerves.  He also submitted a 
New York Workers' Compensation Board form indicating that he 
received monthly benefits due to a work-related injury 
occurring in December 1991.

A December 1993 VA general medical examination report 
reflects current diagnoses of coronary artery disease, 
hypertension, hypercholesterolemia, cerebrovascular disease, 
hypothyroidism, anxiety, mild spinal stenosis, and psoriasis.

A January 1994 VA mental disorders examination report 
indicates that the veteran had been received intensive 
psychiatric care of some form since November 1944.  Past 
diagnoses included major depressive disorder, generalized 
anxiety disorder, and post-traumatic stress disorder (PTSD).  
Current VA diagnoses included all of the above.  During the 
examination, the veteran complained of decreased sleep, 
decreased interest in day to day activities, increased guilt, 
decreased energy, concentration, attention span, and 
psychomotor agitation and transient self-hostile ideation.  
The examiner noted depression, generalized anxiety disorder, 
manifested by motor tension, autonomic hyperactivity, 
vigilance and scanning.  Motor tension was evinced through 
restlessness with easy fatigability.  Autonomic hyperactivity 
was shown through shortness of breath with palpitations, dry 
sweaty hands, dizziness, occasional flushes and trouble 
swallowing.  Vigilance and scanning were shown through 
feeling keyed up with exaggerated startle response, trouble 
falling asleep and irritability.  His PTSD was shown through 
flashbacks and nightmares of combat at Normandy.  The 
examiner also noted that the veteran felt detached from 
others, had a restricted range of affect, and had a sense of 
foreshortened future.  He also reportedly displayed increased 
arousal and outbursts of anger with minimal provocation.  The 
veteran's medications had been switched at various times and 
he currently took antidepressants.  His tolerance to various 
medications had been a problem over the years.  Currently, he 
took Valium and was "doing only fair."  The examiner felt 
that the veteran's affect and mood were appropriate.  His 
thought processes were within normal limits.  There was no 
suicidal or homicidal ideation.  There were no delusions or 
hallucinations.  He was tearful during the interview and his 
attention span and concentration were slightly attenuated.  
He was fully oriented and his memory was good.  

The diagnostic impressions on Axis I were chronic and 
moderate PTSD; chronic and moderate major depressive episode; 
and, chronic and moderate generalized anxiety disorder.  The 
impression on Axis IV was moderate to severe psychosocial 
stressors.  The Axis V Global Assessment of Functioning (GAF) 
score assigned was 60.  Highest GAF score during the previous 
year was felt to be 60 [according to the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, a GAF score of 51 to 60 is indicative of moderate 
symptoms, or moderate difficulty in social, occupational, or 
school functioning, i.e., few friends, conflicts with peers 
and coworkers. ]  See 38 C.F.R. § 4.125 (1998).  The examiner 
also noted that psychotropic medication and supportive 
therapy had provided some relief.  

In March 1994, the RO received information from a former 
employer reflecting that the veteran had worked for J.C. 
Penney from August 1990 to July 1992.  He performed cleaning 
and maintenance duties there.  He had suffered a work-related 
injury, was awarded worker's compensation benefits, and, even 
after a trial return, could not resume his normal duties.

In a January 1995 RO rating decision, the RO continued a 70 
percent rating for anxiety neurosis and continued a 
noncompensable rating for a right hernia scar.  The rating 
decision reflects no other service-connected disabilities.  

A December 1997 VA mental disorders examination report 
indicates that the veteran reported that there had been no 
major changes in his condition since the previous examination 
report.  He reportedly still felt nervous, irritable, tired, 
and depressed.  Current medications included levothyroxine 
and Valium.  He lived alone and reported that he had not 
worked since 1985.  Difficulties at work included anxiety and 
especially control of his anger.  He had a son with whom he 
had a good relationship.  He reportedly slept well and no 
significant loss of enjoyable activities.  The examiner noted 
that the veteran became agitated and anxious during the 
interview.  He displayed good eye contact.  He was casually 
dressed with average hygiene and grooming.  He displayed no 
tremors or abnormal movements.  His speech became pressured 
during the interview.  His mood was tired.  His affect was 
appropriate.  There was no suicidal or homicidal ideation, 
although he did state that he thought of suicide and felt 
that friends who were killed in the war were calling him to 
join them.  He was alert and oriented and his insight and 
judgment were good.  The diagnostic impressions on Axis I 
were generalized anxiety disorder and chronic and moderate 
PTSD.  The impression on Axis IV was moderate related to his 
unemployability and his medical problems as well as his war 
experiences.  The examiner assigned a GAF score of 51 to 60.

VA outpatient treatment reports indicate that the veteran 
received regular psychiatric treatment during the 1990's.  
Adjustments in medication were noted.  Dysthymic mood and 
depression chiefly related to sexual dysfunction were noted.  
Various treatment reports note that the veteran had a 
girlfriend or significant other person in his life and that 
that he reported at least some stress and conflict in this 
relationship.  Various reports note the veteran's 
relationship with his son.  An October 1994 report notes that 
the veteran could drive and do limited dancing.  A July 1995 
report notes that the death of the veteran's former spouse 
brought him closer to his son.  A September 1995 report notes 
that he broke up with his girlfriend; however, subsequent 
reports note that he again had a girlfriend/significant 
other.  Increased stress and symptoms also occurred around 
Veteran's Day.  A March 1998 report notes that the veteran 
received periodic individual therapy and that he was quite 
agitated because the RO had denied a claim for an increased 
rating.  He reported irritability and anger with significant 
others.  Sleep disturbance had been relieved somewhat by 
medication.  Continued psychotherapy every two weeks was 
recommended.


II.  Analysis

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991).  The Board must also consider 
the history of the veteran's injury as well as the overall 
affect that the disability has on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.2, 4.41 (1998).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
current level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(1998). 

II.  Increased Rating

By regulatory amendment effective from November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders previously set forth at 38 C.F.R. 
§§ 4.125-4.132.  See 61 Fed. Reg. 52695-52702 (1996) (now 
codified at 38 C.F.R. §§ 4.125- 4.130 (1998)) (hereinafter 
referred to as the revised criteria).  The United States 
Court of Veterans Appeals (Court) has held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the judicial appeal process has been 
concluded, the version most favorable to appellant will apply 
absent contrary intent by Congress or by the Secretary of 
Veterans Affairs, as appropriate.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312- 313 (1991). The veteran has evaluated 
the claim under, and has advised the veteran, of both the 
former and the revised rating criteria.  Consistent with 
Karnas, the Board will likewise evaluate the claim under both 
criteria and apply the more favorable result. 

Under the former applicable criteria, 38 C.F.R. § 4.132, Code 
9400 (1996), a 70 percent evaluation was warranted when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
when: 1) the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; 2) the veteran exhibited totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
3) there was demonstrable inability to obtain or retain 
employment.  The Board notes that a 100 percent evaluation 
was warranted if the veteran met one of the three listed 
criteria: total isolation, gross repudiation of reality, or 
unemployability.  See Johnson v. Brown, 7 Vet. App. 95, 96 
(1994).

Under the revised rating criteria, 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1998), a 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

Initially, the Board notes that, as reflected by a May 1995 
Statement of the Case, the RO considered the veterans claim 
for an increased rating for anxiety neurosis under the former 
criteria and determined that an evaluation in excess of 70 
percent was not warranted.  In March 1998, the RO considered 
the claim under the revised criteria and determined that an 
evaluation in excess of 70 percent was not warranted.  In 
June 1998, the RO considered the claim under both the former 
and the revised criteria and again determined that an 
evaluation in excess of 70 percent was not warranted.

Based on its comprehensive review of the record, the Board 
agrees with the RO and concludes that the veteran's 
symptomatology does not meet the criteria for a 100 percent 
schedular evaluation under either the former or revised 
versions of the rating code.  The veteran's anxiety neurosis 
is manifested by such symptoms as restlessness, shortness of 
breath, palpitations, sweats, exaggerated startle response, 
outbursts of anger upon minimal provocation, and attenuated 
attention span and concentration.  However, he also has 
displayed normal thought process, full orientation, good 
memory, and good hygiene and grooming.  No delusions, 
hallucinations, or dangerous ideation has been shown.  
Although he reportedly had at one time considered suicide, 
the December 1997 VA examiner felt that he was not suicidal.  
This objective evidence does indicate that he has moderate 
difficulties overall, as reflected by his recent GAF score of 
51 to 60.

Evaluating these symptoms under the former rating code 
provisions, the Board finds that none of criteria for a 100 
percent evaluation are met.  First, virtual isolation from 
the community is not shown.  Although the veteran has 
reported that he lived alone and felt detached from others, 
his treatment records also note that he has a girlfriend or 
significant relationship and some contact with his son and 
his community.  Secondly, totally incapacitating 
psychoneurotic symptoms are not shown.  His examiner reported 
restlessness, shortness of breath, palpitations, sweats, 
exaggerated startle response, outbursts of anger upon minimal 
provocation, transient self-hostile ideation, and attenuated 
attention span and concentration.  In addition, he himself 
reported decreased interest in activities, decreased sleep 
and thoughts of suicide.  However, the Board does not find 
these symptoms to be totally incapacitating.  To further 
support the Board's finding here, his examiners have noted 
the veteran's appropriate affect, alertness, and overall 
orientation.  

Finally, demonstrable inability to obtain or to retain 
employment has not been shown.  Although the veteran's 
employer recommended retirement in 1985 due, in part, to 
nervousness, the employer also cited "ill-health" as a reason 
for recommending retirement.  The Board notes that the 
veteran has several non-service-connected medical problems, 
impairment from which cannot be considered to support the 
current claim..  The objective medical evidence does not 
indicate that he could not obtain or retain substantial 
gainful employment due solely to service-connected 
disabilities.  His GAF score suggests difficulty in the 
workplace, but no more than moderate difficulty at his level 
of functioning.  Moreover, he did have a part-time job after 
he retired from his full-time career, but discontinued that 
job due to a nonservice-connected 1991 work related injury.  
For these reasons, the Board finds that the veteran's anxiety 
neurosis does not meet or approximate the criteria for a 100 
percent rating under the former criteria.  

Similarly, the veteran does not meet the criteria for a 100 
percent rating for anxiety neurosis under the revised rating 
schedule.  The objective evidence, as discussed above, does 
not show grossly inappropriate behavior, persistent danger of 
hurting himself, inability to maintain personal hygiene, 
disorientation, or memory loss for own name and etc.  
Although the veteran reportedly did consider suicide, a 
recent VA examiner opined that any thought of self-injury was 
transient.  The veteran has been found to be alert, oriented 
and sufficiently groomed, and there is no evidence that he 
cannot perform the tasks of daily living.  Even reports of 
anger upon minimal provocation do not, in themselves, show 
grossly inappropriate behavior.  Therefore, the Board finds 
that the veteran's anxiety neurosis does not warrant a 100 
percent rating under the revised criteria.  

The Board also finds no basis for assignment of a higher 
evaluation on an extra-schedular basis, pursuant to 38 C.F.R. 
§ 3.321(b).  Such an evaluation is warranted if the evidence 
shows an exceptional or unusual disability for which the 
rating schedule is deemed in adequate, based on evidence of 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  However, 
only service-connected disabilities may be considered.  In 
this regard, the Board notes that the veteran's service-
connected anxiety neurosis has been assigned a 70 evaluation, 
which contemplates substantial interference with employment; 
more than that, however, is not shown.  Moreover, while such 
disability requires regular periodic (every two weeks) 
therapy, the disability has not been shown to require 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions set forth in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  Total Rating Based on Invididual Unemployability Due to 
Service-Connected Disability

In order to establish service connection for a total 
disability rating based upon individual unemployability due 
to service connected disabilities, there must be impairment 
so severe that it is impossible for the average person to 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
(1998).  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to age or impairment caused 
by non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (1998).

While the United States Code and the Code of Federal 
Regulations do not offer a definition of substantially 
gainful employment, the United States Court of Veterans 
Appeals (Court) has addressed this issue.  The Court noted 
that the foregoing terms were ill-defined by the laws and 
regulations pertaining to the VA, much could be learned from 
the decisions of the United States Circuit Courts of Appeals 
which had considered the question of whether a Social 
Security disability claimant was able to engage in 
substantial gainful activity.  In Moore v. Derwinski, 
1 Vet. App. 356, 359 (1991), the Court noted in particular 
the following standard announced by the 8th Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not 
be a total basket case before the 
courts find that there is an inability 
to engage in substantial gainful 
activity. The question must be looked at 
in a practical manner, and mere 
theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits. The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

The law further provides that a total disability rating may 
be assigned when a schedular rating is less than total if, 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 
70 percent or more, and the disabled person is unable to 
secure or follow a substantially gainful occupation.  See 
38 C.F.R. § 4.16(a) (1998).  A total rating may also be 
assigned on an extra-schedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  

Pursuant to section 4.16, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities: Providedthat if there is only one 
such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a) (1998).  The Board notes that during the 
pendency of the veterans appeal, 38 C.F.R. § 4.16 was 
revised, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  Under the former version of the regulation, if 
the only compensable service-connected disability was a 
mental disorder assigned a 70 percent rating, and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a total rating for 
compensation was not for application and, instead, a 100 
percent schedular rating was to be assigned under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1996).  
While the provisions of section 4.16(c) have been eliminated 
from the revised regulation, the Board will consider both 
versions of the regulation in evaluating the claim, 
consistent with Karnas.

Service connection is in effect for anxiety neurosis, 
currently evaluated as 70 percent disabling and for hernia 
scar, currently evaluated noncompensably disabling; the 
combined evaluation is 70 percent.  These are the veterans 
only service-connected disabilities.  Initially, the Board 
determines that the veterans service-connected disabilities 
are appropriately evaluated.  The medical evidence does not 
suggest that the veteran's hernia scar warrants a compensable 
rating.  As regards the rating for anxiety neurosis, it has 
been fully considered in the paragraphs above and remains 
rated as 70 percent disabling. 

Turning now to the criteria for a total rating based on 
individual unemployability, the Board notes that the veteran 
meets the percentage requirements of 38 C.F.R. § 4.16(a), as 
he has more than one service-connected disability, and his 
combined disability evaluation is 70 percent.  Accordingly, 
the veteran may be granted a total disability rating for 
compensation based on unemployability if he is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  However, in the 
instant case, the record fails to demonstrate that the 
veteran's service-connected disabilities, either singularly 
or in the aggregate, render him unemployable.  

The veteran completed high school.  He was employed after 
service as a grocery manager until 1985.  More recently, he 
was employed as a repair/maintenance man.  He has indicated 
that he has not been employed since 1992; however, the Board 
emphasizes that being unemployed is not tantamount to being 
unemployable.  The Board acknowledges that the veteran 
complains of numerous disabilities; however, only those for 
which service connection has been granted may be considered 
in the total rating assessment.  While the veteran 
undoubtedly experiences considerable functional limitations 
due to his service-connected anxiety neurosis (his only 
compensable service-connected disorder), which, in turn, 
impacts on his employability, such an impact is contemplated 
in the currently assigned evaluation.  Significantly, the 
record contains no opinion from a medical or other 
professional that the veteran is unemployable due to his 
anxiety neurosis, and the record does not otherwise show that 
this service-connected disorder renders him totally disabled.  
On the contrary, the medical evidence shows an alert, 
oriented, groomed individual whose mental disorder causes 
moderate impairment in his ability to work.  The medical 
evidence also indicates that a nonservice-connected job 
injury was the reason for terminatio of his last employment.  
Hence, the record does not support the veterans contention 
that he is unable to obtain and maintain substantially 
gainful employment due to service-connected disability.  

In view of the foregoing, the Board finds that the record 
presents no basis for assignment of a total rating based on 
individual unemployability due to service connected 
disability, and that the veteran's claim must be denied.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b), but has found 
it inapplicable in this case because the preponderance of the 
evidence is against the veteran's claim.


ORDER

An evaluation in excess of 70 percent for anxiety neurosis is 
denied.

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
